PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/598,434
Filing Date: 10 Oct 2019
Appellant(s): Schroeder Industries, LLC



__________________
Blynn L. Shideler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/10/22.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/23/22 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-2, 4-5, 8-12, 14-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sann et al. US 2012/0018359.

Claims 1 and 11, Sann teaches a filter assembly comprising: a filter element housing (1), an authenticating filter element coupling (23) including a keyed bushing having a set of at least three keys (63) on a radial periphery of the keyed bushing wherein the keys are circumferentially spaced from each other about a periphery of the keyed bushing, and including a locking guide (47) having a sleeve with slots (65) in an end thereof that match the set of at least three keys of the keyed bushing and a replaceable filter element including upper (25) and lower (21) endcaps and filter media (39) extending from the upper endcap to the lower end cap, the lower endcap including a sealing O-ring (61) (fig. 1-6). Sann does not teach the keys unequally circumferentially spaced from each other. 
Sann teaches the keys and slots can be differently shaped configurations in any pattern arrangement on the element receptacle and endcap (paragraph 33). The recitation of at least three keys unequally circumferentially spaced is merely a recitation of a different pattern of arrangement of the keys and slots and would have been well within the normal capabilities of one of ordinary skill in the art as a way to ensure only a proper filter element may be used (paragraph 6). The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966).
The claim recites the filter element being a replaceable drop-in twist locking filter element. However, there is no description or recitation in the claim as to what structure this recitation invokes. There is also do recitation in the claim as to how the structures of the housing, coupling and filter element interact or are connected to one another. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Because the claim does not provide any limitations in this regard the claim language is give the broadest reasonable interpretation. As such the filter element of Sann is disclosed as being replaceable (paragraph 32) because the filter element is taught as being changed. The recitation of “drop-in” is a recitation of how the filter element is inserted into the housing and the filter element of Sann is disclosed as being moved axially into the housing and is therefore considered to be a “drop-in” filter element. The filter element of Sann is also disclosed as being twisted as Sann states, “Thus the radial travel path produced in this respect can be used to loosen a possibly fixed seal in which the seal in entrained at least some distance of this travel path” (paragraph 32). Additionally, the interaction of the slots (65) and the keys (63) while allowing a limited amount of twist will also prevent rotation of the filter element with respect to the bushing and therefore the filter element is considered to be a twist locking filter element as recited in the claim.
Claim 10, Sann teaches a filter element comprising: an upper endcap (25), filter media (39) extending from the upper endcap, a lower endcap (21) coupled to an end of the filter media, the lower endcap including a sealing O-ring (61) and a locking guide (47) having a sleeve with a set of at least three slots (65) in an end thereof wherein the end includes a circular opening and the set of slots extend radially outwardly form the circular opening and the slots are circumferentially spaced about the circular opening, and the slots are capable of receiving a set of keys of a keyed bushing on a filter housing (fig. 1-6). 
Sann does not teach the keys unequally circumferentially spaced from each other. Sann teaches the slots can have differently shaped configurations in any pattern arrangement on the endcap (paragraph 33). The recitation of at least three slots unequally circumferentially spaced is merely a recitation of a different pattern of arrangement of the slots and would have been well within the normal capabilities of one of ordinary skill in the art as a way to ensure only a proper filter element may be used (paragraph 6). The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966).
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 10. When reading the preamble in the context of the entire claim, the recitation of a replaceable drop-in twist locking filter element is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. The language of the preamble is taught by Sann as detailed in the rejection of claims 1 and 11 above.
Claims 2, 4-5, 8-9, 12, 14-15 and 18, Sann further teaches the filter element housing includes the keyed bushing coupled thereto (fig. 1-6); the keyed bushing includes a flange resting on the filter element housing and a sealing surface above the at least three keys (fig. 1-6); the filter element includes an endcap with a sealing O-ring (61) wherein the sealing surface of the keyed bushing engages with the sealing O-ring of the end cap of the filter element (fig. 1-6); the filter element includes a lower endcap and wherein the locking guide includes interconnect tab structures (the portions between 65 and 69) coupling the locking guide to the lower endcap of the filter element (fig. 1-6); the filter element includes filter media extending between the lower endcap and an upper endcap and the lower endcap includes a sealing O-ring (fig. 1-6); and the lower endcap with the O-ring provides a radially oriented seal (fig. 1-6).

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sann et al. US 2012/0018359 in view of WO 2017/050368 (US equivalent 2019/0046904 to Noren et al. will be referenced for the purposes of rejection).

Sann teaches as obvious the filter assemblies of claims 1 and 14 as detailed above but does not teach the sleeve includes a detent that will engage and secure with one key of the set of keys of the keyed bushing upon insertion and rotating of the filter element relative to the keyed bushing.
Noren teaches a filter assembly comprising: a filter element housing (105), an authenticating filter element coupling (104, 130) including a keyed bushing having a set of keys on a radial periphery of the keyed bushing wherein the keys are circumferentially spaced from each other about a periphery of the keyed bushing and a locking guide having a sleeve with slots (155) in an end thereof that match the keys of the keyed bushing, and a replaceable filter element including upper (108) and lower (110) endcaps and filter media (102) extending from the upper end cap to the lower end cap, the lower end cap including a sealing O-ring (144) wherein the sleeve includes a detent (132) that can engage and secure with one key upon insertion and rotation of the filter element relative to the keyed bushing (fig. 5-12, paragraph 73). It would have been obvious to one of ordinary skill in the art to use the detent connection of Noren because it creates conditions for a reliable positioning of the filter insert inside the filter housing (paragraph 19).

(2) Response to Argument

Regarding claim 1, appellant, on pg. 15 of the brief, argues that the present invention sets forth a drop in twist locking element 50 and states, “The sleeve 32 includes a detent member 36 or simply a detent 36 in the form of a ramp and perimeter stop that will engage with and secure one key 22 upon insertion and rotation of the filter element 50 and guide 30 relative to the keyed bushing 20. The applied prior art filter element CANNOT TWIST into the locking position as claimed because of the cooperating ribs 63 and depressions 65.” Applicant’s argument is not commensurate in scope to the claimed invention as the claims do not recite a detent, ramp or perimeter stop engaging with and securing a key upon insertion and rotation of the filter element relative to the keyed bushing. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As stated in the rejection above, the claims are given the broadest reasonable interpretation and the prior art to Sann teaches a replaceable drop in twist locking filter element as detailed above.
Appellant argues that Sann teaches away from the claimed unequal spacing. Appellant states, “The ease of attachment is the same reason this reference teaches the equal spacing such that several radial orientations will be acceptable.” There is nothing in Sann that teaches or suggests that ease of attachment is the reason for equal spacing or that equal radially spaced orientations are preferred to the exclusion of anything else. Sann states, 
“As FIG. 4 shows best…radially projecting longitudinal ribs 63 are molded, of which in this example there are four at uniform angular distance and of which two are shown in FIG. 4. To enable the engagement between the connector 47 of the end cap 21 and the pipe socket 23, the inner wall of the connector 47, as design irregularities which are complementary to the longitudinal ribs 63, has depressions 65 in the inner wall of the connector.” (paragraph 31, emphasis added)

And 
“It goes without saying that instead of the complementary design irregularities which are formed by longitudinal ribs 63 and depressions 65, there can be differently shaped configuration in any pattern arrangement on the element receptacle (pipe socket 23) and end cap 21.” (paragraph 33, emphasis added)

The clear teaching of Sann is that any pattern arrangement is acceptable because the express purpose of the patterned arrangement is, 
“…the design irregularities on the element receptacle and on the end cap being matched to one another such that if they are aligned to one another, they enable mutual engagement. Since in this way a pertinent filter element can be moved into the operating position only under the assumption that complementary design features on the element receptacle and end cap are matched to one another such that they allow the engagement with the corresponding mutual alignment, it is ensured that the filter device can be operated only with a filter element which is intended for a respective special use and which satisfies the pertinent applicable specifications ensuring operating reliability.” (paragraph 6)

Sann clearly lays out the express purpose of the design irregularities and nowhere teaches away from any particular arrangement of design irregularities.
Appellant argues that Sann teaches away from a separate bushing distinct from the housing as claimed. Appellant’s argument is not commensurate in scope to the claim language. The claim does not require or recite the bushing being separate and distinct from the housing. The claims merely recite a filter element housing and a coupling. There is no language that would require or exclude a bushing that is a part of or integral with the housing.
Regarding claim 4, appellant argues that the bottom part of the housing of Sann has a pipe socket as an integral component of the housing and thus cannot have a flange resting on the housing as claimed. The flange of Sann, see (67) in figure 4 for example, while part of the housing is also located above and is connected to other portions of the housing and is therefore considered to “rest on the filter element housing” as recited in the claim.
Regarding claim 8, appellant’s argument is not commensurate in scope to the rejection. Appellant states, “The specification explains that the slots 46 of endcap 40 receive tabs 38 that engage detents 48 to secure the locking guide to the end cap 40.” 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Appellant also lays out “The ordinary definition of a tab structure” however, appellant does not provide any evidence for this particular definition or where this definition is to be found. Additionally, appellant does not argue or provide any discussion as to why or how the prior art fails to teach the recited tab structures. The claim language is given the broadest reasonable interpretation and the structure identified in the rejection above meets the limitations set forth in the claim.
	Regarding claims 10 and 11, appellant restates the previous arguments with respect to a twist locking element and unequally space slots. Appellant’s arguments with respect to these features are addressed above.
	Regarding claims 14 and 18, appellant’s arguments are addressed above with respect to claims 4 and 8.
	Regarding claims 7 and 17, appellant argues that the primary reference to Sann teaches away from a spin on filter element and the proposed modification of Sann, would destroy the intended purpose of the primary reference by removing the interconnecting ribs and recess to allow for the rotational aspects of the secondary reference. While Sann does not teach the recited detent that engages and secures a key of the bushing there is nothing in Sann that expressly would teach away from such a structure. Appellant has merely stated that Sann teaches away but does not provide any particular teaching in Sann that would lead one of ordinary skill in the art expressly away from such a modification. Additionally, modifying Sann to include the detent to engage and secure the filter element would not destroy the intended purpose of Sann by removing the ribs and recess. Modifying Sann with the teaching of Noren provides additional functionality to the ribs and recess of Sann as Noren teaches keys that engage and secure within a detent of a sleeve that provides reliable positioning of the filter insert inside the filter housing (Noren paragraph 19). The additional function of the rib and recess would not take away from the express purpose of Sann to ensure only a proper filter element may be used in the system by the proper alignment of the ribs and recesses (Sann paragraph 6).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
Conferees:
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778   

/BLAINE COPENHEAVER/
Quality Assurance Specialist, TC 1700                                                                                                                                                                                                     

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.